Exhibit 10.01

CEPHEID

2550 Great America Way

Santa Clara, California 95054

EMPLOYMENT AGREEMENT

Dear John:

We are pleased to offer you this Employment Agreement setting forth the terms
and conditions of your continued employment as the Chief Executive Officer of
Cepheid, effective on July 26, 2016 (the “Effective Date”), on the terms set
forth below (this “Employment Agreement”).

This Employment Agreement amends, restates and supersedes in its entirety the
letter agreement you entered into with Cepheid on January 24, 2007, as amended
on February 21, 2008 (collectively, the “Prior Agreement”). In this Employment
Agreement, “Cepheid” means Cepheid, a California corporation, and any successor
or assign to substantially all the business and/or assets of Cepheid.

 

  1. Position. You will remain employed by Cepheid as its Chief Executive
Officer until termination pursuant to Section 6. You will continue to be
nominated to serve on Cepheid’s Board of Directors for so long as you are
Cepheid’s Chief Executive Officer. You will continue to have overall
responsibility for the management of Cepheid and report directly to its Board of
Directors. During your employment, you will continue to be expected to devote
your full working time and attention to the business of Cepheid, and you will
not render services to any other business without the prior approval of the
Board of Directors (not to be unreasonably withheld) or, directly or indirectly,
engage or participate in any business that is competitive in any manner with the
business of Cepheid. The foregoing, however, will not preclude you from engaging
in reasonable community, school or charitable activities or acting as a director
of any company that does not compete with Cepheid with the permission of the
Board of Directors (not to be unreasonably withheld). You will be expected to
comply with and be bound by Cepheid’s operating policies, procedures and
practices that are from time to time in effect during the term of your
employment.

 

  2. Base Salary. Your base annual salary will be $735,000, payable in
accordance with Cepheid’s normal payroll practices with such payroll deductions
and withholdings as are required by law (your “Base Salary”). The Compensation
and Organizational Development Committee of Cepheid’s Board of Directors (the
“Compensation Committee”) will review your base annual salary on an annual
basis.

 

  3. Annual Performance Bonus. During the Term (as defined below) you will be
eligible to receive an annual cash bonus under Cepheid’s applicable executive
bonus plan (the “Incentive Plan”), with a target amount equal to one hundred
percent (100%) of your Base Salary, based upon the achievement of performance
objectives established by the Board of Directors, or the Compensation Committee,
and subject to the terms of the Incentive Plan. You have no minimum annual bonus
commitment. The Compensation Committee will review your Target Bonus and the
Incentive Plan on an annual basis and may, in its sole discretion, make
adjustments to the target or maximum bonus amounts, bonus objectives and other
terms. Any bonus determined to be payable under the Incentive Plan will be paid
no later than the fifteenth (15th) day of the third (3rd) month following the
end of Cepheid’s taxable year in which such bonus is earned.

 

  4. Equity Compensation. Your existing equity awards shall continue to be
governed by the terms of such awards, as modified by this Employment
Agreement. The Compensation Committee may, in its sole discretion, award you
other equity-based awards in the future.

 

  5. Other Benefits. You will be entitled to the following additional benefits:

 

  a. You will continue to be eligible for the normal health insurance, 401(k),
employee stock purchase plan and other benefits offered to all Cepheid senior
executives.



--------------------------------------------------------------------------------

  b. Cepheid will pay your expenses incurred for weekly travel between Illinois
or Florida and the Bay Area. The Compensation Committee may review this travel
coverage on an annual basis and may, in its discretion, modify these
arrangements.

 

  c. During the term of your employment, you will be authorized to incur
necessary and reasonable travel expenses, including entertainment and other
business expenses, in connection with your duties to Cepheid. Cepheid will
reimburse you for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with Cepheid’s generally
applicable policies.

 

  6. Employment and Termination. Your employment with Cepheid will be at-will
and may be terminated by you or by Cepheid at any time for any reason as
follows:

 

  a. Your employment will automatically terminate upon the date on which another
individual is appointed by Cepheid to serve as Cepheid’s Chief Executive Officer
or, such later date as is mutually agreed between you and the Board (such date,
the “Retirement Date” and such termination, a “Termination Due to Retirement”),
unless your employment is earlier terminated pursuant to Sections 6(b) through
6(f) below;

 

  b. You may terminate your employment upon written notice to the Board of
Directors at any time for “Good Reason,” as defined below (an “Involuntary
Termination”);

 

  c. You may terminate your employment upon written notice to the Board of
Directors at any time in your discretion without Good Reason (“Voluntary
Termination”);

 

  d. Cepheid may terminate your employment upon written notice to you at any
time following a determination by the Board of Directors that there is “Cause,”
as defined below, for such termination (“Termination for Cause”);

 

  e. Cepheid may terminate your employment upon written notice to you at any
time in the sole discretion of the Board of Directors without a determination
that there is Cause for such termination (“Termination without Cause”); and

 

  f. Your employment will automatically terminate upon your death or upon your
Disability as determined by the Board of Directors.

 

  g. Notwithstanding anything to the contrary in this Employment Agreement, (i)
any reference herein to a termination of your employment is intended to
constitute a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and Section 1.409A-1(h)
of the regulations promulgated thereunder, and shall be so construed, and (ii)
no payment will be made or become due to you upon termination of your employment
unless such termination constitutes a “separation from service” within the
meaning of Section 409A of the Code.

 

  7. Term. The period between the Effective Date and the date your employment
terminates under this Employment Agreement is referred to herein as the
“Term.” You agree to resign immediately upon request of Cepheid from your
directorship upon (i) termination of your employment for any reason or (ii) the
date you cease to serve as a Cepheid’s Chief Executive Officer for any reason.

 

2



--------------------------------------------------------------------------------

  8. Definitions. As used in this Employment Agreement, the following terms have
the following meanings:

 

  a. “Good Reason” means any of the following taken without your written consent
and provided (a) Cepheid receives, within one hundred and eighty (180) days
following the date on which you know of the occurrence of any of the events set
forth in clauses (i) through (v) below, written notice from you specifying the
specific basis for your belief that you are entitled to terminate employment for
Good Reason, (b) Cepheid fails to cure the event constituting Good Reason within
thirty (30) days after receipt of such written notice thereof (if such event is
curable), and (c) you terminate employment within thirty (30) days following
expiration of such cure period: (i) a significant diminution in the nature or
scope of your authority, title, function or duties; (ii) a ten percent (10%)
reduction in your Base Salary or a 25% reduction in your Target Bonus
opportunity (in either case, unless either such reduction is part of an
officer-wide program to reduce expenses); (iii) any material breach of the terms
of this Employment Agreement by Cepheid; (vi) Cepheid requiring you to be based
at any office or location more than fifty (50) miles from Cepheid’s current
headquarters in Sunnyvale, California; or (v) a failure of any successor or
assignee to Cepheid to assume this Employment Agreement.

 

  b. “Cause” means a good faith determination by the Board of Directors, in its
sole discretion, that any of the following has occurred: (a) your failure to
perform any reasonable and lawful duty of your position or failure to follow the
lawful written directions of the Board of Directors after being given written
notice of such failure by the Board of Directors and fifteen (15) days in which
to cure your performance, provided that such notice will be required only with
respect to the first failure; (b) commission of an act that constitutes
misconduct and is injurious to Cepheid or any subsidiary; (c) conviction of, or
pleading “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof; (d) committing an act of fraud against, or the
misappropriation of property belonging to, Cepheid or any subsidiary; (e)
commission of an act of dishonesty in connection with your responsibilities as
an employee and affecting the business or affairs of Cepheid; (f) breach of any
confidentiality, proprietary information or other agreement between you and
Cepheid or any subsidiary; or (g) failure or refusal to carry out the reasonable
directives of Cepheid, if such failure continues for fifteen (15) days or more
after Cepheid has given written notice describing such failure, provided that
such notice shall be required only with respect to the first failure.

 

  c. “Change of Control” means (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
Cepheid under an employee benefit plan of Cepheid, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of Cepheid representing 50% or more of (A) the
outstanding shares of common stock of Cepheid or (B) the combined voting power
of Cepheid’s then outstanding securities; (ii) Cepheid is party to a merger or
consolidation which results in the voting securities of Cepheid outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least 50% percent of the combined voting power of the voting
securities of Cepheid or such surviving or other entity outstanding immediately
after such merger or consolidation; (iii) the sale or disposition of all or
substantially all of Cepheid’s assets (or consummation of any transaction having
similar effect); (iv) the dissolution or liquidation of Cepheid; or
(v) individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such Board of Directors; provided that any individual who becomes a director
of Cepheid subsequent to the Effective Date, whose election, or nomination for
election by Cepheid shareholders, was approved by the vote of at least a
majority of the directors then in office shall be deemed a member of the
Incumbent Board.

 

  d. “Termination Upon Change of Control” means (i) any Termination Due to
Retirement within twelve months following a Change of Control, provided that you
are Cepheid’s Chief Executive Officer on or immediately prior to the date of
such Change of Control; (ii) any Termination without Cause within twelve months
following a Change of Control; or (iii) any Involuntary Termination where
(A) any condition constituting Good Reason occurs within twelve months following
the Change of Control, and (B) such Involuntary Termination occurs within the
time periods specified in the definition of Good Reason.

 

  e. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

  f. “Disability” shall have that meaning set forth in Section 22(e)(3) of the
Code.

 

3



--------------------------------------------------------------------------------

  9. Separation Benefits. Upon termination of your employment with Cepheid for
any reason, you will receive payment of (i) any earned but unpaid Base Salary,
any earned but unpaid bonus, and any earned but unused vacation or PTO to the
extent required by law, (ii) other unpaid and then vested amounts, including any
amount payable to you under the specific terms of any agreements, plans or
awards in which you participate (and subject to the terms of the foregoing),
unless otherwise specifically provided in this Employment Agreement, and (iii)
reimbursement for all reasonable and necessary expenses incurred by you in
connection with your performance of services on behalf of Cepheid in accordance
with applicable Cepheid policies and guidelines, in each case as of the
effective date of such termination of employment (the “Accrued
Compensation”). Additionally, your benefits will be continued under Cepheid’s
then existing benefit plans and policies for so long as provided under the terms
of such plans and policies and as required by applicable law. Under certain
circumstances, you will also be entitled to receive severance benefits as set
forth below provided you timely sign a valid and binding Confidential Separation
Agreement and General Release of All Claims in the form attached hereto as
Exhibit A (the “Release”). No severance benefit shall be paid until six (6)
months and one day following the date of termination of your employment except
as may be permitted under Section 409A of the Code. Any severance benefits you
may be entitled to under this Section 9 will be subject to applicable deductions
and withholdings. You agree that, except as set forth below, you will not be
entitled to any other compensation, award or damages with respect to your
employment or termination.

 

  a. Termination for Cause, Death or Disability, or Voluntary Termination. In
the event you are subject to a Termination for Cause, in the event of your death
or Disability, or in the event of your Voluntary Termination during the Term,
you will be paid only the Accrued Compensation as of the effective date of such
termination of employment.

 

  b. Termination Without Cause, Termination Due to Retirement or Involuntary
Termination, in Each Case That is Not a Termination Upon Change of Control. In
the event of your Termination without Cause or Involuntary Termination during
the Term or your Termination Due to Retirement, in each case that is not a
Termination Upon Change of Control, provided that (except with respect to the
Accrued Compensation) you deliver to Cepheid a signed Release and satisfy all
conditions to make the Release effective within thirty (30) days following your
termination of employment, you shall be entitled to (i) your Accrued
Compensation; (ii) your prorated Target Bonus for the year of termination based
on the number of months in such year worked prior to the date of termination
(without regard to satisfaction of any target performance objectives) with such
sum payable on the first business day after the thirtieth (30th) day following
your termination of employment; (iii) a lump sum payment equal to the sum of (A)
twelve (12) months of your then-current Base Salary and (B) your Target Bonus
(without regard to satisfaction of any target performance objectives), with such
sum payable on the first business day after the thirtieth (30th) day following
your termination of employment; (iv) one hundred percent (100%) vesting, on the
date of your termination of employment, of all then-unvested outstanding stock
options, restricted stock units, shares of restricted stock and other
equity-based awards issued to you by Cepheid (with any vested options to remain
exercisable until the earlier of (x) the end of the twelve (12)-month period
following your termination of employment, (y) the applicable expiration date(s)
of such options, or (z) the date such vested options are cancelled in connection
with a merger, consolidation or other corporate transaction in accordance with
the terms of the applicable equity incentive plan(s) and award agreement(s)
under which such options were granted), provided that any performance-based
awards shall vest only in accordance with the terms set forth in the applicable
performance-based award agreement; and (v) provided you timely elect to continue
health coverage under COBRA, reimbursement for any monthly COBRA premium
payments you make in the first twelve (12) months following your termination of
employment (the “COBRA Continuation Period”), provided that the COBRA
Continuation Period shall be twenty four (24) months in the case of a
Termination Due to Retirement and provided, further that if Cepheid determines
in its sole discretion that it cannot provide the COBRA benefits described
herein without violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), Cepheid shall in lieu thereof provide
you with a taxable lump sum payment in an amount equal to the then unreimbursed
monthly COBRA premiums for the COBRA Continuation Period, which lump sum payment
will be made on the first business day after the thirtieth (30th) day following
your termination of employment.

 

4



--------------------------------------------------------------------------------

  c. Termination Upon Change of Control. In the event of your Termination Upon
Change of Control during the Term provided that (except with respect to the
Accrued Compensation) you deliver to Cepheid the signed Release and satisfy all
conditions to make the Release effective within thirty (30) days following your
termination of employment, you shall (in lieu of any benefits pursuant to
Section 9(b)) be entitled to (i) your Accrued Compensation; (ii) a lump sum
payment equal to the sum of (A) twenty-four (24) months of your then current
Base Salary and (B) two times your Target Bonus (paid at the 100% achievement
level without regard to satisfaction of any target performance objectives) for
the year in which the termination occurs, with such sum payable on the first
business day after the thirtieth (30th) day following your termination of
employment; (iii) full vesting, on the date of your termination of employment,
of one hundred percent (100%) of all then-unvested outstanding stock options,
restricted stock units, shares of restricted stock and other equity-based awards
issued to you by Cepheid (with any vested options to remain exercisable until
the earlier of (x) the end of the twelve (12)-month period following your
termination of employment, (y) the applicable expiration date(s) of such
options, or (z) the date such vested options are cancelled in connection with a
merger, consolidation or other corporate transaction in accordance with the
terms of the applicable equity incentive plan(s) and award agreement(s) under
which such options were granted), provided that any performance-based awards
shall vest only in accordance with the terms set forth in the applicable
performance-based award agreement; and (iv) provided you timely elect to
continue health coverage under COBRA, reimbursement for any monthly COBRA
premium payments you make in the twenty-four (24)-month period following your
termination of employment, provided that, if Cepheid determines in its sole
discretion that it cannot provide the COBRA benefits described herein without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), Cepheid shall in lieu thereof provide you with a
taxable lump sum payment in an amount equal to the then unreimbursed monthly
COBRA premiums, which lump sum payment will be made on the first business day
after the thirtieth (30th) day following your termination of employment.

 

  d. Parachute Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this subparagraph, would be subject to the excise tax imposed by Section
4999 of the Code, then your severance benefits will be either: (a) delivered in
full, or (b) delivered as to such lesser extent which would result in no portion
of such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless you and Cepheid otherwise agree in writing, any
determination required under this subparagraph will be made in writing by
Cepheid’s public accountants immediately prior to any change of control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon you and Cepheid for all
purposes. For purposes of making the calculations required by this subparagraph,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. You and
Cepheid will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
subparagraph. Cepheid will bear all costs the Accountants may incur in
connection with any calculations contemplated by this subparagraph.

 

  e. Mitigation. No payments due you hereunder shall be subject to mitigation or
offset.

 

  10. Indemnification Agreement. The standard form of indemnification agreement
for officers and directors, which you entered into with Cepheid to indemnify you
against certain liabilities you may incur as an officer or director of Cepheid
shall remain in effect.

 

  11. Proprietary Information and Inventions Agreement. The standard form of
Cepheid’s Proprietary Information and Inventions Agreement you entered into when
you commenced employment with Cepheid shall remain in effect.

 

5



--------------------------------------------------------------------------------

  12. Nonsolicitation. If Cepheid performs its obligations to deliver the
severance compensation set forth in Section 9 of this Employment Agreement, then
for a period of one year after the termination of your employment, you will not
solicit any Cepheid employee to discontinue that person’s employment
relationship with Cepheid.

 

  13. Arbitration. Any controversy or claim arising out of or relating this
Employment Agreement, its enforcement, arbitrability, or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, shall be submitted to arbitration in Santa Clara County,
California, or such other location as is mutually agreed between you and the
Company, before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (“AAA”) as modified by the terms and conditions of this Section;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrators. The arbitrators shall be
selected by mutual agreement of the parties or, if the parties cannot agree, by
striking from a list of arbitrators supplied by AAA. The arbitrators shall issue
a written opinion revealing, however briefly, the essential findings and
conclusions upon which the award is based. Final resolution of any dispute
through arbitration may include any remedy or relief which the arbitrator deems
just and equitable. Any award or relief granted by the arbitrators hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction. The parties acknowledge that they are hereby
waiving any rights to trial by jury in any action, proceeding or counterclaim
brought by either of the parties against the other in connection with any matter
whatsoever arising out of or in any way connected with this Employment
Agreement.

 

  14. Section 409A.

 

  a. To the extent (i) any payments to which you become entitled under this
Employment Agreement, or any agreement or plan referenced herein, in connection
with your termination of employment with Cepheid constitute deferred
compensation subject to Section 409A of the Code and (ii) you are deemed at the
time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then, notwithstanding anything herein to the contrary,
such payment or payments shall not be made or commence until the earlier of (A)
the expiration of the six (6)-month period measured from the date of your
“separation from service” (as such term is at the time defined in regulations
under Section 409A of the Code) with Cepheid; or (B) the date of your death
following such separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
you, including (without limitation) the additional twenty (20%) percent tax for
which you would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to you or your beneficiary in one lump sum (without interest).

 

  b. Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Employment
Agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

 

6



--------------------------------------------------------------------------------

  c. To the extent that any provision of this Employment Agreement is ambiguous
as to its exemption or compliance with Section 409A, the provision will be read
in such a manner so that all payments hereunder are exempt from Section 409A to
the maximum permissible extent, and for any payments where such construction is
not tenable, that those payments comply with Section 409A to the maximum
permissible extent. To the extent any payment under this Employment Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.

 

  d. Payments pursuant to this Employment Agreement (or referenced in this
Employment Agreement) are intended to constitute separate payments for purposes
of Section 1.409A-2(b)(2) of the regulations under Section 409A.

 

  15. Clawback or Recoupment. All incentive-based compensation payable
hereunder, including amounts payable under the Incentive Plan and
performance-based equity awards, shall be subject to clawback or recoupment
pursuant to any compensation clawback or recoupment policy adopted by the Board
of Directors or required by law during or after the term of your employment or
other service to Cepheid. You agree to promptly pay to Cepheid any such amounts
required to be paid pursuant to such policy or applicable law.

 

  16. Miscellaneous.

 

  a. At-will Employment. California is an “at-will” employment state, and
Cepheid is an at-will employer. This means that either you or Cepheid has the
right to terminate the employment relationship at any time with or without
cause.

 

  b. Absence of Conflicts. You represent that upon the Effective Date your
performance of your duties under this Employment Agreement will not breach any
other agreement as to which you are a party.

 

  c. Attorneys Fees. If a legal action or other proceeding is brought for
enforcement of this Employment Agreement because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Employment Agreement, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs incurred, both before and after
judgment, in addition to any other relief to which they may be entitled.

 

  d. Successors. This Employment Agreement is binding on and may be enforced by
Cepheid and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Cepheid will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Cepheid,
expressly, absolutely and unconditionally to assume and agree to perform this
Employment Agreement in the same manner and to the same extent that Cepheid
would be required to perform it if no such succession or assignment had taken
place.

 

  e. Notices. Notices under this Employment Agreement must be in writing and
will be deemed to have been given when personally delivered or delivered by
national overnight courier service or two days after mailed by U.S. registered
or certified mail, return receipt requested and postage prepaid. Mailed notices
to you will be addressed to you at the home address which you have most recently
communicated to Cepheid in writing. Notices to Cepheid will be addressed to its
General Counsel at Cepheid’s corporate headquarters.

 

  f. Waiver. No provision of this Employment Agreement will be modified or
waived except in writing signed by you and an officer of Cepheid duly authorized
by its Board of Directors. No waiver by either party of any breach of this
Employment Agreement by the other party will be considered a waiver of any other
breach of this Employment Agreement.

 

  g. Entire Agreement. This Employment Agreement represents the entire agreement
between us concerning the subject matter of your employment by Cepheid and
supersedes in full the terms of the Prior Agreement, except as provided herein.

 

7



--------------------------------------------------------------------------------

  h. Governing Law. This Employment Agreement will be governed by the laws of
the State of California without reference to conflict of laws provisions.

 

8



--------------------------------------------------------------------------------

John, we are very pleased to extend this Employment Agreement to you. Please
indicate your acceptance of the terms of this Employment Agreement by signing in
the place indicated below.

 

Very truly yours,

   

Hollings C. Renton

    Chairman, Compensation and Organizational Development Committee    

Cepheid Board of Directors

   

For Cepheid:

   

/s/ Daniel Madden

  Date:   7/27/16

Daniel Madden

Executive Vice President and Chief Financial Officer

   

Cepheid

   

1 accept the terms of this Employment Agreement:

   

/s/ John L. Bishop

 

Date:

 

7/27/16

John L. Bishop

   

 

9



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL SEPARATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

In consideration of the termination benefits described herein (the “Benefits”)
provided and to be provided to me by Cepheid, or any successor thereof
(“Cepheid”) pursuant to my Employment Agreement with Cepheid dated as of July
26, 2016 (the “Agreement”) and in connection with the termination of my
employment, I agree to the following general release (the “Release”). The
Release shall in no way abridge my rights to full and complete payment of the
Benefits and the Release shall be void absent full payment of the Benefits.

1. On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Cepheid, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with Company and/or any predecessor to Company and the termination of
such employment. All such claims (including related attorneys’ fees and costs)
are barred without regard to whether those claims are based on any alleged
breach of a duty arising in statute, contract, or tort. This expressly includes
waiver and release of any rights and claims arising under any and all laws,
rules, regulations, and ordinances, including, but not limited to: Title VII of
the Civil Rights Act of 1964; the Older Workers Benefit Protection Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; the
Fair Labor Standards Act; the National Labor Relations Act; the Family and
Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. The parties agree to
apply California law in interpreting the Release. Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute. Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which, if known to him or her,
must have materially affected his or her settlement with the debtor.”

2. In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to indemnity under California Labor
Code Section 2802, Section 317 of the California Corporations Code or other
applicable state-law right to indemnity (in each case, such statutory rights
shall be subject to the terms and conditions of the Company’s by-laws and other
indemnification provisions); and (d) my right to file a charge or complaint with
a government agency such as but not limited to the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, the
California Department of Fair Employment and Housing, or other applicable state
agency. Moreover, I will continue to be indemnified for my actions taken while
employed by the Company to the same extent as other then-current or former
directors and officers of the Company under the Company’s Certificate of
Incorporation and by-laws and the Director and Officer Indemnification Agreement
between me and the Company, if any, or any contractual arrangements between me
and the Company providing for rights to indemnification and I will continue to
be covered by the Company’s directors and officers liability insurance policy as
in effect from time to time to the same extent as other then-current or former
directors and officers of the Company, each subject to the requirements of the
laws of the State of Delaware. To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be resolved through
binding arbitration as set forth below, and the arbitration provision set forth
in my Agreement.

3. I understand and agree that Company will not provide me with the Benefits
unless I execute the Release. I also understand that I have received or will
receive, regardless of the execution of the Release, all wages owed to me
together with any accrued but unused vacation pay, less applicable withholdings
and deductions, earned through my termination date.



--------------------------------------------------------------------------------

4. As part of my existing and continuing obligations to Company, I have returned
to Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any time, including but not limited
to Company files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Company (and all reproductions thereof). I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Company, or with a predecessor or
successor of Company pursuant to the terms of such agreement(s).

5. I represent and warrant that I am the sole owner of all claims relating to my
employment with Company and/or with any predecessor of Company, and that I have
not assigned or transferred any claims relating to my employment to any other
person or entity.

6. I agree to keep the Benefits and the provisions of the Release confidential
and not to reveal its contents to anyone except my lawyer, my spouse or other
immediate family member, and/or my financial consultant, or as required by legal
process or applicable law.

7. I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either Company or myself.

8. I agree that for a period of one year following my termination of employment,
I will not make any negative or disparaging statements or comments, either as
fact or as opinion, about Company, its employees, officers, directors,
shareholders, vendors, products or services, business, technologies, market
position or performance. For a period of one year following my termination of
employment, Company (including its subsidiaries and affiliates) will not make,
and agrees to use its reasonable best efforts to cause the officers, directors
and spokespersons of the Company to refrain from making, any negative or
disparaging statements or comments, either as fact or as opinion, about me (or
authorizing any statements or comments to be reported as being attributed to the
Company). Nothing in this paragraph shall prohibit me or Company from providing
truthful information in response to a subpoena or other legal process.

9. Any controversy or claim arising out of or relating this Release, its
enforcement, arbitrability, or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
submitted to arbitration in Santa Clara County, California, or such other
location as is mutually agreed between me and the Company, before three
arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association
(“AAA”) as modified by the terms and conditions of this Section; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrators. The arbitrators shall be selected by
mutual agreement of the parties or, if the parties cannot agree, by striking
from a list of arbitrators supplied by AAA. The arbitrators shall issue a
written opinion revealing, however briefly, the essential findings and
conclusions upon which the award is based. Final resolution of any dispute
through arbitration may include any remedy or relief which the arbitrator deems
just and equitable. Any award or relief granted by the arbitrators hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction. The parties acknowledge that they are hereby
waiving any rights to trial by jury in any action, proceeding or counterclaim
brought by either of the parties against the other in connection with any matter
whatsoever arising out of or in any way connected with this Release.

10. I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Benefits and the Release shall expire on the
twenty-second (22nd) calendar day after my employment termination date if I have
not accepted it by that time. I further understand that Company’s obligations
under the Release shall not become effective or enforceable until the eighth
(8th) calendar day after the date I sign the Release provided that I have timely
delivered it to Company (the “Effective Date”) and that in the seven (7) day
period following the date I deliver a signed copy of the Release to Company I
understand that I may revoke my acceptance of the Release. I understand that the
Benefits will become available to me at such time after the Effective Date.

 

2



--------------------------------------------------------------------------------

11. In executing the Release, I acknowledge that I have not relied upon any
statement made by Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for Benefits and supersedes any or all prior representation and
agreement regarding the subject matter of the Release. However, the Release does
not modify, amend or supersede written Company agreements that are consistent
with enforceable provisions of this Release such as my Agreement, proprietary
information and invention assignment agreement, and any stock, stock option
and/or stock purchase agreements between Company and me. Once effective and
enforceable, this agreement can only be changed by another written agreement
signed by me and an authorized representative of Company.

12. Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.

13. The Benefits provided and to be provided to me by the Company consist of the
benefits and payments in accordance with Section 9 of the Agreement.

14. This Release will be construed in accordance with, and governed by the laws
of the State of California.

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]

 

3



--------------------------------------------------------------------------------

EMPLOYEE’S ACCEPTANCE OF RELEASE

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.

 

  Date delivered to employee             ,             .   Executed this
             day of             ,             .      

 

    John L. Bishop

 

Agreed and Accepted:

CEPHEID

 

By:

Date:

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]